This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
opinions.   Please also note that this electronic memorandum opinion may contain
computer-generated errors or other deviations from the official paper version filed by the Court of
Appeals and does not include the filing date.

     IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

STATE OF NEW MEXICO,

       Plaintiff-Appellee,

v.                                                                                   No. 36,007

STEPHEN LOUIS VASQUEZ,

       Defendant-Appellant.

Correction/Replacement Page(s) to filed Memorandum opinion

Date Filed: May 29, 2017

       (1)     Filing date changed from May 29, 2017, to May 30, 2017.
 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                             NO. 36,007

 5 STEPHEN LOUIS VASQUEZ,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Briana H. Zamora, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                MEMORANDUM OPINION

17 ZAMORA, Judge.

18   {1}    Defendant appeals from a district court judgment entered after he pled no

19 contest to twelve felonies, most committed during multiple car-jackings. We issued
 1 a calendar notice proposing to affirm. Defendant has responded with a memorandum

 2 in opposition. We affirm.

 3   {2}   Defendant continues to argue that his sentence violates the prohibition against

 4 cruel and unusual punishment. [MIO 2] In this case, Defendant was indicted on thirty

 5 felony counts. [RP 1] Defendant entered a plea agreement in which he pled no contest

 6 to twelve of these counts. [RP 84] Defendant’s plea contained no agreement as to

 7 sentence, and the potential incarceration was up to 59½ years. [RP 87] As Defendant

 8 acknowledges [MIO 4], under the circumstances, our Supreme Court has determined

 9 that a claim of cruel and unusual punishment is not properly presented. See State v.

10 Chavarria, 2009-NMSC-020, ¶¶ 9-10, 146 N.M. 251, 208 P.3d 896 (holding that the

11 entry of an unconditional plea of guilty operates as a waiver of the right to raise a

12 cruel and unusual punishment claim on appeal). This Court is bound by this precedent.

13 See State v. Trevizo, 2011-NMCA-069, ¶ 9, 150 N.M. 158, 257 P.3d 978 (noting that

14 the Court of Appeals must follow applicable precedents of the Supreme Court).

15   {3}   For the reasons set forth above, we affirm.

16   {4}   IT IS SO ORDERED.



17                                                _______________________________
18                                                M. MONICA ZAMORA, Judge


19 WE CONCUR:

                                              2
1 _________________________________
2 LINDA M. VANZI, Chief Judge



3 _________________________________
4 JAMES J. WECHSLER, Judge




                                  3